Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant's election with traverse of Invention I, Species A and Claims 1-4 in the reply filed on 06/13/22 is acknowledged.  The traversal is on the ground(s) that the inventions are not independent and distinct and that there is no serious search and examination burden.  This is not found persuasive for the following reasons. 
3.	In response to the Requirement for Restriction dated 04/15/22, Applicant heavily amended claim 5 in an attempt to overcome the requirement for restriction. However, even with respect to  currently presented claims 1 and 5, the apparatus as claimed can be used to practice another and materially different process. The method claim is directed to “a nuclear fusion method” and recites “accelerating gaseous deuterium of gaseous deuterium-tritium mixture” and “introducing negative muons into the high-density target, thereby to generate the nuclear fusion reaction.” The apparatus as claimed comprises a muon generation unit, a gas supply unit, a Laval nozzle, and a shock wave generator. Although claim 1 includes functional limitations, the apparatus as claimed could be used to practice any process of which its components are capable. For example, the apparatus of claim 1 could be used a device for generating a directed flow of plasma (H05H1/26) of any gas. Additionally, it could generate UV discharge in a deuterium plasma. The Laval nozzle and shockwave generator could be used to generate a neutral particle beam (e.g. as in H05H3/00). As is clear from this explanation a serious search and examination burden exists because a search for invention II (method of claim 5) would necessarily focus in G21B whereas a search for invention I would also need to include a search in additional areas utilizing similar structures to the components claimed. Furthermore, art applicable to the invention of claim 1 would not be likely to read on the invention of claim 5. 
4.	Regarding Species A and B, the shockwave generator of Fig. 1 is “a pair of plate-shaped members as shown in FIG. 1 having surfaces inclined toward a downstream side to face each other” whereas the shockwave generator of Fig. 2 has “a plurality of small protrusions as shown in FIG. 2 arranged circumferentially.” Therefore, searches for Species A and Species B would employ different search queries (e.g., text limitation for inclined surfaces vs. protrusions) and the prior art applicable to one species would not be applicable to the other. 
5.	The requirement is still deemed proper and is therefore made FINAL.
6.	Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/13/22.
7.	Accordingly, claims 1-8 are pending with claims 5-8 withdrawn. Claims 1-4 are examined herein. 

Specification
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	The specification is objected to under 35 U.S.C. 112(a)/pre-AIA  35 U.S.C. 112 as failing to provide an enabling disclosure.
10.	The claimed invention is “a nuclear fusion system” that is “capable of realizing in-flight negative muon catalyzed nuclear fusion released from any severe restrictions on a device necessary for retaining and cooling a target” as well as “capable of efficiently irradiating a long-lived fission product (LLFP) with neutrons generated through the use of the nuclear fusion system.” ([0022])
11.	In 1957, muon-catalyzed fusion was achieved in liquid deuterium (Alvarez), but subsequent studies (Jones, Nagamine) have shown that the process is not efficient enough to be put to use practically. The present invention is purportedly directed to a new form of muon-catalyzed fusion “released from any severe restrictions on a device necessary for retaining and cooling a target.” ([0022]) “Such a nuclear fusion reaction is positioned in a new reaction field located intermediately between: low temperature nuclear fusion generated through resonance state occurring in a muonic molecule created by muons introduced into extremely low temperature solid/liquid-phase hydrogen with significantly low atomic momentum; and high temperature plasma-state nuclear fusion generated by high-velocity ions flying around to collide with each other. This uniquely developed fusion reaction is called in-flight negative muon catalyzed nuclear fusion (In-Flight Muon Catalyzed Fusion: IFMCF).” ([0021])
12.	The present invention is purely theoretical.
There are no experimental results presented in the instant disclosure indicating construction and testing of the claimed invention. The disclosure seems to theorize that the claimed system can produce a very high neutron generation rate ([0070], [0073]), but the specification does not provide any objective evidence to indicate the claimed system is capable of achieving neutron generation via muon-catalyzed fusion. 
The claimed invention was described in a 2019 journal article that provides additional theoretical basis for the invention’s operation but still does not present any objective evidence (Iiyoshi). The paper states (with added emphasis), “Assuming a catalyzed reaction using muons for 1000 cycles, fusion reaction would take place at a rate for 1019 cm-3s-1 . This might provide an idea of a compact fusion reactor with a thermal output of 28 MW and an electrical output of 10MW. According to our calculations by applying PHITS code, fast neutron fluxes of the order of 1019 m-2/s-1 can convert 10-100 kg of LLFPs to stable nuclei or shirt-lived radioactive isotopes with the half life of 10 years.” The paper summarizes “ICFMCF is a system that is well adapted to existing technology and can be realized in a relatively short time.” 
An additional non-patent literature publication provides more theoretical predictions but does not objectively demonstrate operation of the claimed invention (Yamamoto). Furthermore, analysis of the purported operation of the present invention by another scientist predicts much less efficiency than indicated by the present invention (Shmatov).
Therefore, there exists no objective evidence to indicate the present invention is capable of operating to provide a useful result. 
13.	 The enablement requirement refers to the requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. The purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention.
14.	The specification fails to comply with the enablement requirement because it does not provide sufficient information to allow a skilled artisan to make and use the claimed invention. Further analysis is provided below. 

Analysis - 35 U.S.C. 101, Utility Requirement
15.	As set forth in MPEP 2107 (MPEP 2107.02(IV)), examination requires a review of the claims and the supporting written description to determine if the application has asserted for the claimed invention any specific and substantial utility that is credible. If no assertion of specific and substantial utility for the claimed invention made by the applicant is credible, and the claimed invention does not have a readily apparent well-established utility, reject the claim(s) under 35 U.S.C. 101  on the grounds that the invention as claimed lacks utility.  A prima facie showing of no specific and substantial credible utility must establish that it is more likely than not that a person skilled in the art would not consider credible any specific and substantial utility asserted by the applicant for the claimed invention. The prima facie showing must contain the following elements: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible; (ii) support for factual findings relied upon in reaching this conclusion; and (iii) an evaluation of all relevant evidence of record, including utilities taught in the closest prior art.
15.	The asserted utility of the present invention is nuclear fusion (preamble of claim 1). The specification states that the invention “relates to a nuclear fusion system, a nuclear fusion method,
a nuclide transmutation life-reduction treatment system for a long-lived fission product and a nuclide transmutation life-reduction treatment method for a long-lived fission product, through the use of muon-catalyzed fusion.” ([0002])
16.	A skilled artisan would view this asserted utility as incredible because no evidence exists that the present invention is capable of achieving nuclear fusion. The present invention involves the “uniquely developed fusion reaction…called in-flight negative muon catalyzed nuclear fusion (In-Flight Muon Catalyzed Fusion: IFMCF).” ([0021]) It is different from previously established muon-catalyzed fusion because it does not involve the use of a cryogenic liquid deuterium target ([0022]). However, as discussed above (paragraph 12), there exists no objective scientific evidence that this “uniquely developed” concept is capable of achieving nuclear fusion. All discussion of this topic are theoretical in nature (see publications cited above in paragraph 12) and there is no indication that the present invention has been constructed and tested (there are no experimental results in the instant disclosure). Moreover, the closest prior art (cited by Applicant at [0011]) is not directed to the ““uniquely developed fusion reaction…called in-flight negative muon catalyzed nuclear fusion (In-Flight Muon Catalyzed Fusion: IFMCF).” JP 2016-114370 uses “a solid hydrogen ice mist” and JP H07-239397 uses a gas target “compressed to a pressure of 1000 atm.” JP H07-239397 does not appear to include any objective experimental testing results. 
17.	Based on the forgoing analysis, the examiner concludes that it is more likely than not that a person skilled in the art would not consider credible the utility asserted by the applicant for the claimed invention. The examiner’s analysis includes: (i) an explanation that clearly sets forth the reasoning used in concluding that the asserted specific and substantial utility is not credible (the present invention is an untested concept); (ii) support for factual findings relied upon in reaching this conclusion (documents cited in paragraph 12); and (iii) an evaluation of all relevant evidence of record including the closest prior art (paragraph 16).

Claim Rejections - 35 USC § 101
18.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

19.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility. Based on the foregoing analysis, the asserted utility of the present invention is not credible. No objective evidence exists that the present invention can be used to achieve nuclear fusion. 

Claim Rejections - 35 USC § 112
20.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

20.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
21.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
22.	 The specification is devoid of useful information that would allow a skilled artisan to make the claimed invention and use it to achieve nuclear fusion. Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The breadth of the claims: Claim 1 is directed to “a nuclear fusion system” but the claim does not recite structure known to achieve nuclear fusion. Moreover, claim 1 does not recite the particular structural details of the system, but instead relies on broad functional language that is not discussed in detail in the specification. MPEP 2164.08. 
The nature of the invention: The claimed system purportedly achieves a “uniquely developed” type of muon-catalyzed fusion, but there is no objective evidence supporting this capability. MPEP. 2164.05(a).
The state of the prior art: The effects claimed by Applicant have not been verified in the scientific literature. MPEP 2164.05(a). 
The level of skill in the art: A skilled artisan in the field of nuclear reactions is one who would be capable of delving into the scientific literature in the topic and ascertaining how it could be applied to the present invention. A skilled artisan, most likely someone with education in the physical sciences or considerable practical experience in the field of nuclear physics, would be unable to use the scientific literature to practice the claimed invention because the purported operation of the invention contravenes accepted scientific principles. In other words, even an extraordinary amount of skill would be insufficient to practice the present invention. MPEP 2164.05(b).
The level of predictability in the art: There is no predictability in this art because the purported operation of the claimed invention is purely theoretical. There are no experimental studies on which to base attempts to make and use the claimed invention. MPEP 2164.03. 
The amount of direction provided by the inventor: The framework provided in the instant specification is insufficient to provide a basis by which a skilled artisan could make and use the claimed invention to produce the desired result. Because there is no evidence indicating the present invention actually achieves nuclear fusion and there is no predictability in the art of such nuclear reactions, the specification must fill in the gaps that exist in the scientific literature. However, the specification lacks constructional details of the device (for example, the material, size, arrangement, and disposition of the “shock wave generator”) and is devoid of any operational details (for example, the velocity of gas supplied to the shock wave generator). MPEP 2164.03.
The existence of working examples: The specification does not disclose a working example of the claimed invention. The disclosure is merely prophetic, rather than working, because it is based on theoretical calculations rather than objective experimental results. Moreover, the non-patent literature does not establish that a working example of the present invention exists. MPEP 2164.02.
The quantity of experimentation needed: A skilled artisan, or a group of skilled artisans, would be unable to practice the claimed invention without undue experimentation needed. The amount of experimentation necessary to practice the present invention is undue because neither the specification nor the existing body of scientific discovery provides sufficient guidance to achieve a nuclear fusion in the claimed system. MPEP 2164.06.

23.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

24.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
25.	Claims 1-4 are replete with functional language that merely expresses functions and results purportedly achieved by the present invention, so its scope is unclear. For example, the recitation “wherein the raw material gas supplied from the gas supply unit into the Laval nozzle is accelerated by the Laval nozzle to supersonic velocity so as to collide with the shock wave generator, wherein the oblique shock wave is generated as a result of collision with the shock wave generator, and is caused to converge on a center axis of the Laval nozzle” does not clearly indicate the structure required to achieve this function. Is it achieved by a particular structure of the shock wave generator? Or is it achieved by a particular arrangement of the shock wave generator with respect to nozzle? MPEP 2173.05(g). 
26.	The recitation “oblique shock wave” in claim 1 is indefinite because oblique means “neither parallel nor at a right angle to a specified or implied line” but the implied line is not specified. The recitation begs the question oblique with respect to what?
27.	The recitation “a long lived fission product treatment unit” in claims 3 and 4 is indefinite because the structure associated with this term is defined nowhere. A skilled artisan would be unable to ascertain the metes and bound of the limitation and decipher what structures are encompassed by this recitation. The examiner notes that this limitation is neither described in the specification nor illustrated in detail, so one cannot even interpret the claim term in light of the specification. 
28.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 102, 103
29.	It should be noted, as stated in MPEP 2173.06, “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” Therefore, no art rejections have been made because the use of functional language renders the scope of the claimed invention unclear. 

	
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
31.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
32.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
33.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646